UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6286



PHILLIP STEPHEN JONES,

                                           Petitioner - Appellant,

          versus


MARK HENRY,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
131-1)


Submitted:    May 13, 1999                    Decided:   May 28, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip Stephen Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip Stephen Jones appeals the district court’s order deny-

ing relief on his 28 U.S.C. § 2241 (1994) petition.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. Jones’ motion for immediate release is denied. See

Jones v. Henry, No. CA-99-131-L (D. Md. Feb. 23, 1999).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2